 Case: 2:16-cr-00043-JLG-KAJ Doc #: 49 Filed: 07/13/20 Page: 1 of 5 PAGEID #: 111




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

NICHOLAS T. BILLMAN,
                                            CASE NO. 2:20-CV-3213
       Petitioner,                          CRIM. NO. 2:16-CR-00043
                                            JUDGE JAMES L. GRAHAM
     v.                                     Magistrate Judge Kimberly A. Jolson
UNITED STATES OF AMERICA,

       Respondent.
                                    ORDER and
                           REPORT AND RECOMMENDATION

       Petitioner, a federal prisoner, has filed a Motion to Vacate under 28 U.S.C. § 2255. (Doc.

47). This matter is before the Court on to its own motion to consider the sufficiency of the

petition pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings. For the reasons

that follow, it is RECOMMENDED that this action be DISMISSED pursuant to Rule 4.

Petitioner’s request for an evidentiary hearing is DENIED. The Motion to Proceed in forma

pauperis (Doc. 48) is DENIED as moot.

                                      I.    BACKGROUND

       Petitioner pleaded guilty pursuant to the terms of his Second Amended Plea Agreement

to a Hobbs Act robbery, in violation of 18 U.S.C. §§ 1951 and 2, and carrying and brandishing a

machine gun during and in relation to a crime of violence, a violation of 18 U.S.C. § 924(c).

(See Doc. 71, filed under seal). On January 13, 2017, the District Court imposed an aggregate

term of 242 months’ imprisonment, pursuant to the agreement of the parties, plus five years of

supervised release. (Docs. 43, 44).

        On June 25, 2020, Petitioner filed this Motion to Vacate under 28 U.S.C. § 2255. (Doc.

47). He asserts that his conviction under § 924(c) violates United States v. Davis, — U.S. —,

139 S.Ct. 2319 (2019) (invalidating the “residual clause” of § 924(c)(3)(B) as constitutionally
 Case: 2:16-cr-00043-JLG-KAJ Doc #: 49 Filed: 07/13/20 Page: 2 of 5 PAGEID #: 112




invalid), and that the evidence failed to establish the use of force required for a conviction on a

Hobbs Act robbery under 18 U.S.C. § 1951. For the reasons that follow, these claims do not

provide Petitioner a basis for relief.

                                  II.      STANDARD OF REVIEW

        Pursuant to 28 U.S.C. § 2255(a),

        [a] prisoner in custody under sentence of a court established by Act of Congress
        claiming the right to be released upon the ground that the sentence was imposed
        in violation of the Constitution or laws of the United States, or that the court was
        without jurisdiction to impose such sentence, or that the sentence was in excess of
        the maximum authorized by law, or is otherwise subject to collateral attack, may
        move the court which imposed the sentence to vacate, set aside or correct the
        sentence.

To obtain relief under 28 U.S.C. § 2255, a prisoner must allege either “(1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law that was so fundamental as to render the entire proceeding invalid.” Short v. United

States, 471 F.3d 686, 691 (6th Cir. 2006) (internal quotation marks omitted).

        In addition, “it is well-established that a § 2255 motion ‘is not a substitute for a direct

appeal.’” Ray v. United States, 721 F.3d 758, 761 (6th Cir. 2013) (quoting Regalado v. United

States, 334 F.3d 520, 528 (6th Cir. 2003)). Accordingly, if a claim could have been raised on

direct appeal, but was not, the Court will not consider the claim via a § 2255 motion unless the

petitioner shows: (1) cause and actual prejudice to excuse his failure to raise the claim

previously; or (2) that he is “actually innocent” of the crime. Ray, 721 F.3d at 761 (citing

Bousley v. United States, 523 U.S. 614, 622 (1998)).

                                    III.    LAW AND ANALYSIS

        Petitioner asserts that his § 924(c) conviction violates Davis, 135 S.Ct. at 2319, because

the predicate offense for his § 924(c) conviction on a Hobbs Act robbery did not involve the use,



                                                 2
 Case: 2:16-cr-00043-JLG-KAJ Doc #: 49 Filed: 07/13/20 Page: 3 of 5 PAGEID #: 113




attempted use, or threatened use of force to qualify as a crime of violence under § 924(c)(3)(A).

According to Petitioner, witness statements and a video recording of the robbery will show that

he did not use force or act in a threatening manner. He assured the alleged victim(s) that he

would not hurt them and kept his weapon pointed at the ground.

          To the extent that Petitioner now argues that the evidence was constitutionally

insufficient to establish his guilt of a Hobbs Act robbery because he did not act with the requisite

force, Petitioner has waived the right to raise such a claim by entry of his guilty plea. See United

States v. Roberts, Nos. 2:14-cv-01208, 2:12-cr-131, 2015 WL 7424858, at *2 (S.D. Ohio Nov.

23, 2015) (citing United States v. Broce, 488 U.S. 563, 569 (1989); Tollett v. Henderson, 411

U.S. 258, 266–67 (1973); United States v. Ashe, 47 F.3d 770, 775–76 (6th Cir. 1995); United

States v. Freed, 688 F.2d 24, 25 (6th Cir. 1982)). Petitioner has already admitted his guilt to

using actual or threatened force in the furtherance of the robbery of the Hilltop General Store. A

defendant is ordinarily bound by the representations that he makes under oath during a plea

colloquy. Blackledge v. Allison, 431 U.S. 63, 73–74 (1977).

          In any event, a claim of insufficiency of the evidence does not provide a basis for relief

under 28 U.S.C. § 2255.        “The United States Court of Appeals for the Sixth Circuit has

repeatedly and consistently held that the ‘sufficiency of the evidence to support a conviction may

not be collaterally reviewed on a § 2255 proceeding’ and that such a claim must be raised on

direct appeal.” Mitchell v. United States, Nos. 2:05-CV-274; 2:04-CR-02, 2007 WL 325762, at

*3 (E.D. Tenn. Jan. 31, 2007) (quoting United States v. Osburne, 415 F.2d 1021, 1024 (6th Cir.

1969)).

          Further, a Hobbs Act robbery involves a “crime of violence” under § 924(c)(3)(A). See

United States v. Jones, No. 1:16-cr-17, 2019 WL 6941769, at *3 (N.D. Ohio Dec. 16, 2019).



                                                  3
 Case: 2:16-cr-00043-JLG-KAJ Doc #: 49 Filed: 07/13/20 Page: 4 of 5 PAGEID #: 114




       Hobbs Act robbery is a “crime of violence” because the definition of robbery
       “clearly ‘has as an element the use, attempted use, or threatened use of physical
       force against the person or property of another’ as necessary to constitute a crime
       of violence under [the elements clause of] § 924(c)(3)(A).” Gooch, 850 F.3d at
       291-92; see also United States v. Camp, 903 F.3d 594, 597 (6th Cir. 2018)
       (confirming that Hobbs Act robbery is a “crime of violence” under the elements
       clause). For this reason, even in the wake of Davis, courts within the Sixth Circuit
       consistently find that § 924(c) convictions premised on Hobbs Act robbery
       convictions withstanding constitutional scrutiny. See, e.g., United States v. Harris,
       No. 15-cr-20089, 2019 WL 4746746, at *3 (E.D. Mich. Sept. 30, 2019) (denying
       § 2255 motion to vacate § 924(c) conviction premised on Hobbs Act robbery);
       Daniels v. United States, No. 3:16-cv-1551, 2019 WL 4167325, at *4 (M.D.
       Tenn. Sept. 3, 2019) (same); United States v. Brooks, No. 5:16-cr-7-JMH-EBA-2,
       2019 WL 4231236 (E.D. Ky. Aug. 19, 2019) (report and recommendation
       advising to deny § 2255 motion challenging § 924(c) conviction predicated on
       Hobbs Act robbery conviction), adopted, 2019 WL 4228364 (E.D. Ky. Sept. 5,
       2019); see also United States v. Littles, No. 14-20484, 2019 WL 4511683, at *1
       (E.D. Mich. Sept. 19, 2019) (upholding § 924(c) conviction premised on
       carjacking, after Davis, noting that “the Sixth Circuit has held that Hobbs Act
       robbery, which, similar to carjacking, requires proof that the defendant used
       ‘actual or threatened force, or violence, or fear of injury, immediate or future’,
       falls within § 924(c)’s force clause”) (quoting Camp, 903 F.3d at 597); United
       States v. Walker, No. 19-10239, 2019 WL 4126557 (E.D. Mich. Aug. 30, 2019)
       (finding § 924(c) constitutional where underlying crime of violence was bank
       robbery, which has as a necessary element the use of force and violence or
       intimidation).

Id. (footnotes omitted); see also Wallace v. United States, No. 3:19-cv-1122, 2020 WL 2194002,

at *5 (M.D. Tenn. May 6, 2020) (citations omitted) (“[T]he crime of robbery affecting commerce

still qualifies as a crime of violence under the elements clause of 924(c)(3)(A).”). Thus, Davis

does not impact Petitioner’s conviction on carrying and brandishing a machine gun during and in

relation to a crime of violence under § 924(c) and does not provide him a viable basis for relief.

                                       IV.     DISPOSITION

       For the reasons set forth above, it is RECOMMENDED that this action be

DISMISSED. Petitioner’s request for an evidentiary hearing is DENIED. The Motion to

Proceed in forma pauperis (Doc. 48) is DENIED as moot.




                                                 4
 Case: 2:16-cr-00043-JLG-KAJ Doc #: 49 Filed: 07/13/20 Page: 5 of 5 PAGEID #: 115




                              PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.

       IT IS SO ORDERED.



Date: July 13, 2020                                  /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                5
